295 F.2d 36
131 U.S.P.Q. 130
Ruth MORRIS, Plaintiff-Appellant,v.John C. WILSON, Fred Saidy, E. Y. Harburg, and NationalBroadcasting Company, Inc., Defendants-Appellees.
No. 35, Docket 26945.
United States Court of Appeals Second Circuit.
Argued Sept. 27, 1961.Decided Oct. 10, 1961.

Ruth Morris, Long Beach, N.Y., pro se.
Lee V. Eastman, New York City, for appellees.
Before LUMBARD, Chief Judge, and FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
The plaintiff charges John C. Wilson and the other defendants with infringing her copyrighted play by their production and television version of the musical comedy 'Bloomer Girl.'  A comparison of the script of plaintiff's play 'The Lowells * * * Talk Only to God' with 'Bloomer Girl' discloses no similarity except the very general theme of the feminist movement, no copying and no identity of characters.


2
We affirm the judgment of the district court in finding no support for the charges of plagiarism, and dismissing the complaint for the reasons set forth in Judge Weinfeld's thorough and reasoned opinion reported at D.C.S.D.N.Y.1960, 189 F.Supp. 565.